DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Arguments
Applicants' arguments filed Jun 16, 2022 have been fully considered but they are not persuasive.  The amendments are similar to those previously presented during prosecution of the parent application.  The ferrite bars were previously recited in claims 16 and 45 (as filed 4/24/20).   The Applicants’ response does not acknowledge or rebut the citations to the references cited against these limitations, including Boys (US 2012/0025602) and Chatterjee (US 2010/0081483). 
The three “overlapping” coils were previously recited in claim 16 (as filed 4/24/20).  The Applicants’ response does not acknowledge or rebut the citations to Baarman (US 2010/0259217), which was repeatedly cited against these limitations.
In the art rejection below, Partovi is modified by Baarman (3 coils and overlapping) and Boys (plate, ferrite strips) to meet the limitations of the independent claims.  
When presenting amendments, the Applicants are encouraged to address all references cited against the claims throughout prosecution (not just the most recent office action).
Claim Objections
Claim 3 is objected to because the amendments are incorrect.  The Applicants have deleted “multi” but not the “coil” that follows.  Claim 3 recites “relative to the -coil three-coil inductive power transfer”.  
Claims 5 and 21 are objected to because “multi-coil” has not been changed to “three-coil”, as amended in claim 1.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 32 is rejected under 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
There is no antecedent basis in the claim for the limitation of the “H-bridge inverters”. This limitation has been deleted from claim 1.  As corresponding changes have not been made to claim 32, the scope of the claim is unclear.  Do the Applicants intend to claim the H-bridge inverters or not?
The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 42, 49 and 51 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claims 42 and 51 are descriptive of the effects of the structure of claims 38/47.  Claims 42 and 51 do not recite any narrowing structure or functionality that is not already inherently present in claims 38/47.
Claim 49 does not further limit claim 47, as the last wherein clause of claim 47 already sets forth the structure to create the recite orientation of the bars. 
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.



Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-2, 23, 32, 38-42, 44-51 and 53-55 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Partovi (US 2007/0279002) in view of Boys (US 2012/0025602).
With respect to claim 1, Partovi discloses a method (fig 1-4; par 52-69), comprising: 
selecting at least one power transfer regime from among a plurality of power transfer regimes (par 58, last sentence; par 63, last sentence); 
wherein the at least one of the plurality of inductive power transfer regimes comprises a power transfer regime in which a subset of coils of a multi-coil inductive power transfer primary are deactivated, and power is transferred to an inductive power pickup with one or more coils of the multi-coil inductive power transfer primary that are not deactivated (par 58, last sentence; par 63, last sentence); and 
inductively transferring power to the inductive power pickup in accordance with the selected inductive power transfer regime (par 58, last sentence; par 63, last sentence).  
Partovi discloses a transmitter with a plurality of coils.  Partovi energizes the coil(s) that have been identified as having a proximate receiver (last sentence of par 58 and 63).  Figures 1 and 3-4 show a plurality of coils, and if Partovi only activates one, then the rest are deactivated.
The claim recites a plurality of regimes, but only defines one them.  There are no other regimes positively introduced as claimed limitations.  The claim only defines the one “regime” as having “a subset of the plurality of coils are deactivated”.  Partovi discloses this definition (one coil on, others deactivated), and therefore anticipate the power transfer regime that realizes this configuration. 
Partovi discloses a plurality of combinations of activated coils (any one individually, any two together, any three together, etc.).  Each possible combination of activated Partovi coils is interpreted as a different “power transfer regime”.  Further support for how Partovi discloses the plurality of regimes can be found in the art rejections of dependent claims 2 and 4.  
Partovi discloses a plurality of coils and suggests that the transmitter can be scaled to accommodate different devices (par 52, 62-63).  Partovi does not expressly disclose three coils.  Baarman discloses that it is known to configure a transmitter to have three coils the partially overlap each other (fig 5-7; par 66-75).
The Examiner also notes that Baarman discloses that the coils can be activated in any combination (par 75).  This matches the method of selecting one of a plurality of power transfer regimes and then inductively transferring power using the selected regime.  
Partovi and Baarman are analogous because they are from the same field of endeavor, namely inductive power transmitters.  At the time of the earliest priority date of the application, it would have been obvious to one skilled in the art to configure the Partovi pad to include three coils, as taught by Baarman.  The motivation for doing so would have been the selection of an optimum value.  MPEP §2144.05.  The number of coils determines the maximum power transmission capability of the transmitter.  The skilled artisan would have understood how adding/removing coils to/from the Partovi system would affect its level of power transfer. 
The combination does not expressly disclose the primary comprising a plate or ferrite strips.  Boys (fig 3; par 8) discloses a known inductive power transfer primary comprises: a plate (1), a ferrite core (2) disposed above the plate, and the coils (3) of the primary arranged above the core.  Boys further discloses that the ferrite core comprises a plurality of ferrite bars arranged in a predetermined geometric pattern (see fig 7A, item 24; par 68-69).
The combination and Boys are analogous because they are from the same field of endeavor, namely inductive power transmitters.  At the time of the earliest priority date of the application, it would have been obvious to one skilled in the art to configure the combinations’ three overlapping coils to be above ferrite strips and a plate, as taught by Boys.  The motivation for doing so would have been the combination of prior art elements according to known methods to yield predictable results.  MPEP §2143(A).  Boys discloses that its configuration is a “known power pad construction”.  Thus, the skilled artisan would have considered it for the combination’s three-coil primary.
With respect to claim 2, Partovi discloses inductively transferring power to a pickup using at least two coils that are operated concurrently and in-phase (par 65-66).  
Partovi discloses that a high power receiver would cause a plurality of transmitter coils (6) to be activated.  These coils would be activated concurrently.  The specification states that the in-phase coils produce “a larger stationary time varying field to power a large vehicle” (page 20, lines 16-18).  Partovi discloses the same effect of using a plurality of coils (in this case 6) to produce a larger field to power a larger receiver/vehicle (par 66).  This supports the interpretation that the Partovi coils are driving in-phase.  Further, Partovi does not disclose purposefully driving these six coils out of phase.   
With respect to claim 23, Partovi discloses sensing a load on each of the plurality of coils (par 58, 127-128) and selecting an appropriate power transfer regime (par 63-66).  Partovi does not expressly disclose an intermediate step of estimating the level of coupling between the transmitter and receiver.  At the time of the earliest priority date of the application, it would have been obvious to one skilled in the art to modify Partovi to include this estimating step.  
This estimating step is only broadly written to indicate some type of guess as to the actual coupling level.  There are no method steps directed to sensing the coupling (see claim 24) or any actual calculations that would create a distinct value that is actually representative of the coupling level.  Claim 23 is obvious in view of a user taking a guess as to what the Partovi coupling level is.
The claim then recites that the selected power transfer regime selection is the regime “that causes the greatest coupling”.  But, as indicated above, the claim does not recite that the coupling value is definitively known.  Guessing the coupling value and then selecting the “greatest” one does not overcome the teaching of Partovi.  There are no method steps in claim 23 that explicitly demand that the estimating and selecting would cause the user (or controller) to arrive at a regime selection that is any different than what Partovi is already doing.
Adding an intermediate step of estimating (guessing) what the coupling level is, only to maintain the same Partovi regimes, is an obvious modification.  The Applicants have not addressed or rebutted this interpretation.  Thus, it is presumed to be correct.
With respect to claims 32, Partovi discloses that each respective inverter is supplied by a shared common DC bus (fig 2, 118).  This is further supported by figure 19, which discloses that the entire transmitter is powered by a shared battery (see par 164).  The output terminals of this one battery can also be interpreted as a common DC bus.  The common DC bus is also disclosed by Baarman (see fig 6).
The Examiner notes that there is no H-bridge inverter in claim 1.  The Applicants are directed to the alternative rejection of claim 32, below. 
With respect to claim 38, the combination (Partovi, Baarman, Boys) teaches the recited limitations, as discussed above in the art rejection of claim 1.  Claim 38 recites fewer limitations than claim 1 and is rejected for the same reasons.  The references are analogous, as discussed above. 
With respect to claim 39, Baarman discloses respective centers of the three coils are spaced substantially equidistantly from one another in a triangular arrangement (see fig 5).
With respect to claim 40, Boys discloses the ferrite bars are arranged parallel to imaginary lines passing through the respective centers of the three coils (see fig 7A).  The Examiner notes that the “imaginary lines” of the Applicants’ figure 4A-B are shown to pass through the centers of two coils.  The language of claim 40 is not specific enough to require the orientation of figures 4A-B.
With respect to claim 41, Boys discloses the ferrite bars comprise multiple ferrite bars parallel with one another and parallel to imaginary lines passing through the respective centers of the three coils (see fig 7A).
With respect to claim 42, the combination teaches the three coils are substantially magnetically decoupled from one another.  As the combination teaches the overlapping nature of the three coils, they obviously provide the same effect of being “substantially magnetically decoupled from one another”. 
Furthermore, the claim does not place any limits on “substantially”.  For whatever value of coupling may exist in the Baarman overlapping coils, they are “substantially” magnetically decoupled.
With respect to claim 44, Boys discloses the plate has a shape that substantially matches the predetermined geometric pattern of the plurality of ferrite bars (see fig 4 and 7A).  Figure 3 shows that the shape of the plate (1) “substantially matches” the ferrite (2).  This would also be true when the ferrite is a plurality of bars (as in fig 7A).  Even if it could be shown that the shapes are different, the claim uses “substantially”.  The claim does not place any limits on how much difference is allowed while still being “substantially” matching.
With respect to claim 45, Boys discloses the plate has a shape that substantially matches an outer perimeter of the three coils (see fig 3).  The plate (1) extends a fixed distance away from the sides of the coils (3).  This would be true for the entire length of the coils. 
With respect to claim 46, Boys discloses ends of the plurality of ferrite bars extend beyond an outer perimeter of the three coils (see fig 3, 7A).  Figure 3 shows that the ferrite extends beyond the outer perimeter of the coils.  Thus, the ferrite bars (fig 7A) would as well. 
With respect to claims 47 and 53-55, the combination teaches the magnetic flux pad, as discussed above in the art rejection of claims 1 and 44-46, respectively.  Boys discloses that the ferrite bars extend between centers of two adjacent coils (see fig 7A).  In the combination, Baarman discloses three overlapping coils in a triangle shape.  Thus, the Boys ferrite bars would extend between the three pairs of adjacent coils (A-B, B-C, C-A).  This satisfies the limitation of “ferrite bars arranged in a predetermined triangular shape” and “wherein respective centers of the three coils are respectively arranged over intersections of pairs of the individual ferrite bars.”  The references are analogous, as discussed above.
With respect to claim 48, Baarman discloses the respective centers of the three coils are spaced substantially equidistantly from one another in a triangular arrangement (see fig 5).
With respect to claim 49, the combination teaches the individual ferrite bars are arranged parallel to imaginary lines passing through the respective centers of the three coils (see analysis of the wherein clause in claim 47).
With respect to claim 50, Boys discloses parallel bars (see fig 7A). Thus, the combination discloses the individual ferrite bars are parallel with one another and parallel to imaginary lines passing through the respective centers of the three coils (see also the analysis of the wherein clause in claim 47).
With respect to claim 51, the combination teaches the three coils are substantially magnetically decoupled from one another.  As the combination teaches the overlapping nature of the three coils, they obviously provide the same effect of being “substantially magnetically decoupled from one another”. 
Furthermore, the claim does not place any limits on “substantially”.  For whatever value of coupling may exist in the Baarman overlapping coils, they are “substantially” magnetically decoupled.
Claim 3 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Partovi in view of Baarman, Boys and the Applicants’ Admitted Prior Art (“APA”; specification, pages 1-2). 
Partovi discloses the method further comprises: 
sensing a receiver relative to the multi-coil inductive power transfer primary from a change in mutual coupling between two or more coils of the multi-coil inductive power transfer primary (par 63, 127-128; the mutual coupling affects the current draw through a coil, which is sensed by 264 and detected by 266); and 
Application No. 16/921,039inductively transferring power, from at least one of the two or more coils of the multi-coil inductive power transfer primary to the inductive power pickup of the receiver (par 63-67).  
Partovi discloses sensing the presence of a load relative to each coil, as they are energized in sequence, by determining the load (current draw) at each coil.  As discussed above, Partovi’s “multi” coil primary is modified by Baarman to have “three” coils.  Partovi does not expressly disclose the receiver is an electric vehicle.  APA discloses that wirelessly power transfer to an electric vehicle is known (page 1, lines 25-33).
The combination and APA are analogous because they are from the same field of endeavor, namely wireless power transfer.  At the time of the earliest priority date of the application, it would have been obvious to one skilled in the art to modify Partovi to provide wireless power to an electric vehicle.  The motivation for doing so would have been the simple substitution of one known device for another to obtain predictable results.  MPEP §2143(B).  
Changing the type of load (a cell phone vs a vehicle) does not change the functionality of the transmission method steps.  This type of modification may require scaling the Partovi transmitter (making it larger and capable of providing higher power levels), but the claim is directed to the method (not the apparatus or any limitations directed toward size/power-levels).  
Claims 4, 21-22, 43 and 52 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Partovi in view of Baarman, Boys, APA and Cheng (US 2006/0061323).
With respect to claim 4, Partovi discloses providing current with a first phase and a second phase to a first and second coil of the transmitter (par 66 teaches activating a plurality of coils simultaneously).  Partovi does not expressly disclose a 900 phase difference between the first and second phases.  Cheng discloses a wireless power transmitter with a plurality of coils (fig 5; par 218) and the method steps of:
providing current with a first phase to a first coil of the two or more coils (par 218); and 
providing current with a second phase to a second coil of the two or more coils (par 218);
wherein the first/second currents are synchronized to produce a phase difference of about 900 between the first/second phases (par 218 – bridging sentence between the two columns on page 11).
Partovi and Cheng are analogous because they are from the same field of endeavor, namely wireless power transmitters with a plurality of individually activated coils.  At the time of the earliest priority date of the application, it would have been obvious to one skilled in the art to modify Partovi to have the two currents be offset by 900, as taught by Cheng.  The motivation for doing so would have been to provide power to the receiver regardless of its rotation (Cheng par 218).  
With respect to claims 21-22, the combination teaches the at least one of the plurality of inductive power transfer regimes comprises synchronizing at least two coils of the plurality of coils of the multi- coil inductive power transfer primary to produce a magnetic field with a spatially sliding motion between the poles of the at least two coils (Cheng par 218), wherein the magnetic field between the two coils is 900 out of phase.  
Because the Cheng magnetic field is out of phase, as recited in claim 23, the reference is interpreted as teaching the broader “spatially sliding motion” of claim 22. The references are analogous, as discussed above.
With respect to claims 43 and 52, Baarman discloses the plurality of modes comprises a single-phase mode, wherein one or more of the three coils are energised in phase with each other (par 75).  Baarman discloses that other modes include operating two or three coils (par 75), but does not expressly disclose operating those coils out of phase.  Cheng discloses power transfer modes include a two-phase mode, wherein one or more of the three coils are simultaneously energised out of phase with one or more other coils (par 218; see art rejection of claim 4). The references are analogous, as discussed above. 
Claims 5-6 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Partovi in view of Baarman (“Baarman I”), Boys and Baarman (“Baarman III”; US 2010/0314947).
With respect to claim 5, Partovi discloses transferring power from the multi-coil primary to the inductive power pickup by activating a plurality of coils (par 66), but does not expressly disclose steering the overall magnetic field by controlling relative currents. 
Baarman III discloses a method (fig 1-3, 4A; par 18-36) comprising: 
selecting at least one power transfer regime from among a plurality of power transfer regimes (par 25-27, 29; see analysis of this reference in parent application 14/379,068) based on a determined load on each of the plurality of coils;
wherein the at least one of the plurality of inductive power transfer regimes comprises a power transfer regime in which a subset of the plurality of coils of the multi-coil inductive power transfer primary are deactivated, and power is transferred to an inductive power pickup with one or more coils of the multi-coil inductive power transfer primary that are not deactivated (par 25-27 and 29; any of the three disclosed regimes include one activated and a subset of deactivated coils); and
inductively transferring power to an inductive power pickup in accordance with the selected inductive power transfer regime (par 25-27, 29).
Baarman III further discloses the method comprises transferring power, from the multi-coil inductive power transfer primary to the inductive power pick, via a plurality of coils of the multi-coil inductive power transfer primary, and steering the overall magnetic field created by the multi-coil inductive power transfer primary, to accommodate for misalignment of the inductive power pickup with the multi-coil inductive power transfer primary, by controlling the relative current in each of the plurality of coils of the multi-coil inductive power transfer primary (par 26-27).  
Baarman III discloses that the relative current in each of the plurality of coils is controlled (by being out of phase by a specific amount).  Thus, Baarman III provides for “steering”, as claimed.  The method step of claim 5 is “by controlling the relative current in each of the plurality of coils”.  The phrase “steering the overall magnetic field … to accommodate for misalignment…” is a description of the results/benefits that occur with the method step of controlling.  “steering” and “accommodate” are not separate method steps.  If the Applicants intend for the relative current control to be a more specific functionality than offset phases, they are invited to amend the claim accordingly.  The method step of “controlling” is too broad to overcome Baarman III’s disclosure.  As the reference discloses the same type of control, it would have the same steering effect.  And the skilled artisan could observe that the steering would “accommodate” misalignment. 
The combination and Baarman III are analogous because they are from the same field of endeavor, namely wireless power transmitters.  At the time of the earliest priority date of the application, it would have been obvious to one skilled in the art to modify Partovi to include the current controlled regime, as taught by Baarman III.  The motivation for doing so would have been the use of a known technique to improve similar devices in the same way.  MPEP §2143(C).  The benefits of using the Baarman current control (120o or 180o out of phase) would be realized when added to the Partovi transmitter.  
With respect to claim 6, Baarman III discloses the method comprises operating a pair of coils of the multi-coil inductive power transfer primary to transfer power to the inductive power pickup, and operating the coils of the pair of coils 180o out of phase (par 27).  The references are analogous, as discussed above. 
Claim 32 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Partovi in view of Baarman (“Baarman I”), Boys and Baarman (“Baarman II”; US 2009/0010028).  This is an alternative rejection for claim 32 using the interpretation that the H-bridge inverters were intended to be claimed. 
Partovi discloses each coil is energized with a single switch (T), but does not expressly disclose they are each energized with an H-bridge inverter.  Baarman discloses a wireless power transmitter (fig 1, item 9) that comprises a coil (18) that is energized via a switch (14).  Baarman further discloses that it is equivalent to configure this switch as either a single transistor or a full-bridge inverter (par 14).  A full-bridge inverter is synonymous with an H-bridge.  Alternatively, Baarman also discloses the ability to use “any other [] four transistor switching circuit” (par 14).  This other type of 4-transistor switching circuit would be recognized as an H-bridge inverter. 
As Partovi discloses the inverters are supplied by a shared common DC bus, then so are the H-bridge inverters of the combination. 
Partovi and Baarman are analogous because they are from the same field of endeavor, namely wireless power transmitters with inverters to energize coils.  At the time of the earliest priority date of the application, it would have been obvious to one skilled in the art to replace the Partovi single switch (T) with an H-bridge inverter, as taught by Baarman.  The motivation for doing so would have been the simple substitution of one known device (inverter) for another to obtain predictable results.  MPEP §2143(B).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADI AMRANY whose telephone number is (571)272-0415. The examiner can normally be reached Monday - Friday, 8am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on 5712722800 x36. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADI AMRANY/Primary Examiner, Art Unit 2836